DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to preliminary amendments filed on 09/25/2020. Claims 1-9 were cancelled and claims 10-25 were added.
	Claims 10-25 remain pending.

Claim Objections
	Claims 16 and 24 are objected to because of the following informalities:

2.	Claims 16 and 24 recite, “requesting, by the data provision component, the process data from a process data memory by the data provision component”. It is believed that this second recitation of “by the data provision component” at the end of the claims is redundant and should be removed from the claims.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 19, 21, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3.	Claim 12 recites the limitation "the provision of the process data".  There is insufficient antecedent basis for this limitation in the claim.
	For purposes of examination, this limitation is interpreted as the request message is structure-forming for “providing of the process data” in the response message.
	Claims 19, 21 and 23-25 are rejected in view of their dependency from claim 12.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 10-13, 16-19, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffner et al. (US 2018/0167476) in view of Ciccarelli (US 6,009,422).

Regarding claim 10, Hoffner teaches a method for event-controlled retrieval of process data using a message broker set up for a publication/subscription service, the method comprising: 
generating, by a data retrieval component (clients 11A-11N), a request message that contains an associating subject and transmitting the request message to the message broker (the messaging gateway receives a subscription request from a 
publishing, by the message broker, the request message (The software-based meta broker gateway can simultaneously connect to multiple brokers (e.g., of different types) and can route messages to any one or more connected brokers, allowing a single published message from a client to be efficiently distributed to multiple and disparate consumers, [0028]; The message can be routed to the corresponding adapter in the broker interface layer 180, and thence to the corresponding attached broker or appliance in the broker layer 80, [0042]; Subscription requests can be routed to appropriate brokers based on topic or topics, [0045]);
setting up, by the data retrieval component, the message broker (messaging gateway 101A), or the data retrieval component and the message broker, a subscription for response messages to be received from a data provision component, the response messages containing the associating subject of the request message (The meta broker maintains records of which clients are subscribed to which topics in a subscription mapping repository, so that messages of subscribed topics (denoted in this disclosure as “subscribed messages” for brevity) can be correctly forwarded to the subscribing clients, [0032]; The messaging gateway 101A can maintain a subscription mapping repository 164 that associates topics and/or topic patterns with subscribing clients. The subscription mapping repository 164 can be updated as subscription requests are 
receiving, by the data provision component (broker 80 of FIG. 1), the request message published with the associating subject (a subscription request on a topic “orange” which is routed by messaging meta-broker gateway 401 to broker 82B, [0118]) and setting up a publication/subscription service for messages that contain the associating subject of the request message (the broker sees the meta broker gateway is the subscriber to the topic, [0032]; the broker can hold the client subscription information, [0033]); 
providing, by the data provision component, process data requested by the request message (Brokers B 84 or C 86 can receive published messages directly or indirectly from external entities 76 or 77, [0041]; Within broker appliances or also within a meta broker, dedicated queues can be maintained based on client devices, topics, or customers, [0177]);
providing a response message containing the provided process data and the associating subject of the request message (The subscribed message includes a topic, which can be (but need not be) the same topic associated with the message when it was published, [0044]; The topic identifier 730 (or simply “topic”) categorizes the message, which allows the message to be delivered to appropriate brokers and subscribers, [0062]; the message has a topic “apple,”, [0099]);

conveying a response message published using the publication/subscription service to the data retrieval component via the message broker (MB) (if the broker transmits a message just once to the meta broker gateway, the meta broker gateway can then forward the message separately to various subscribed clients over their respective client-side connections, [0032]; At 370, the message is distributed to internally subscribed gateway clients according to the records in the subscription mapping repository, [0100]; messaging meta-broker gateway 401, which in turns accesses its subscription repository to deliver the message to subscribers of topic “orange,” including gateway client 11B, [0118]).  
However, Hoffner does not explicitly disclose generating the response message.
Ciccarelli teaches generating a response message containing provided process data and the associating subject of a request message (a HitList construction unit 50 which evaluates the set of search results and constructs a Hitlist of document as a response to the partial queries representative of the entire or single user query. The search result sets are logically modified in an Operations processing unit into a single result set for the entire query using Query Processing Logic (Q6), column 7 lines 49-55; A document retrieval unit 58 retrieves the requested documents present in the result set 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize constructing of messages based on query results in the system/method of Hoffner as suggested by Ciccarelli in order to provide a broker with appropriately processed and relevant data associated a client query. One would be motivated to combine these teachings so that the broker can efficiently relay a formatted version of information to clients which have subscribed to or requested information on a particular topic. 

Regarding claim 11, Hoffner teaches the method of claim 10, wherein a query syntax contained in the request message is formulated in a database-agnostic manner (protocols can include MQTT over WebSocket AMQP (Advanced Message Queueing Protocol), OpenMAMA (Open Middleware Agnostic Messaging API), STOMP (Streaming Text-Oriented Messaging Protocol), any variants or derivatives, and/or other open, proprietary, or standard protocols, [0039]).  
	
Regarding claim 12, Hoffner teaches the method of claim 11, wherein the query syntax of the request message (a first subscription request for “apple,” the “apple” subscription cluster contains a single subscription request. The subscription mapping repository can contain multiple, even many, clusters of subscriptions for “apple,” “orange,” “a*” and so forth, [0098]) is structure-forming for the provision of the process data in the response message (receives a subscribed message from a broker according to the subscription 

Regarding claim 13, Hoffner teaches the method of claim 10, wherein the publication/subscription service is implemented using a message queueing telemetry transport protocol (Supported client protocols can include MQTT (Message Queuing Telemetry Transport), [0039]; a protocol can take the form of a messaging protocol, such as MQTT (Message Queuing Telemetry Transport), [0070]).  

Regarding claim 16, Hoffner teaches the method of claim 10, further comprising receiving, by the data provision component, the process data from a process data memory by the data provision component (Brokers B 84 or C 86 can receive published messages directly or indirectly from external entities 76 or 77, and provide them through Messaging Gateway 101A to clients, [0041]).  
	However, Hoffner does not explicitly disclose the data provision component requesting the process data from the process data memory.
	Ciccarelli teaches requesting, by a data provision component, process data from a process data memory by the data provision component (The agent 14 responds to the queries provided by the search broker. Each agent is programmed to interface with one or more search engines 16 and their related databases. The Agent parcels the search queries to search engines, according to GQL expressions, which interrogate their 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a step of a back end device searching for and requesting information from data sources in the system/method of Hoffner as suggested by Ciccarelli in order for the back end device to retrieve desired information from database memories. One would be motivated to combine these teachings to efficiently obtain information from multiple, heterogeneous sources on a network.

Regarding claim 17, Hoffner teaches the method of claim 16, wherein the process data memory is in the form of: 
a nonvolatile memory in computer systems; 
a volatile memory in computer systems; 4Attorney Docket No.: I 1371-20148A (201 8P22228WOUS) 
a computer-system-internal database; 
a computer-system-external database; 
an externally accessible database; or 
any combination thereof (One broker type can be well-suited for feeding messages into a big-data archive, while another broker type can be well-suited to feeding messages to multiple mid-scale databases for access by applications and analytic tools, [0027]).  

Regarding claim 18, Hoffner teaches the method of claim 11, wherein the publication/subscription service is implemented using a message queueing telemetry 

Regarding claim 19, Hoffner teaches the method of claim 12, wherein the publication/subscription service is implemented using a message queueing telemetry transport protocol (Supported client protocols can include MQTT (Message Queuing Telemetry Transport), [0039]; a protocol can take the form of a messaging protocol, such as MQTT (Message Queuing Telemetry Transport), [0070]).  

Regarding claim 24, Hoffner teaches the method of claim 12, further comprising receiving, by the data provision component, the process data from a process data memory by the data provision component (Brokers B 84 or C 86 can receive published messages directly or indirectly from external entities 76 or 77, and provide them through Messaging Gateway 101A to clients, [0041]).  
	However, Hoffner does not explicitly disclose the data provision component requesting the process data from the process data memory.
	Ciccarelli teaches requesting, by a data provision component, process data from a process data memory by the data provision component (The agent 14 responds to the queries provided by the search broker. Each agent is programmed to interface with one or more search engines 16 and their related databases. The Agent parcels the search queries to search engines, according to GQL expressions, which interrogate their 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a step of a back end device searching for and requesting information from data sources in the system/method of Hoffner as suggested by Ciccarelli in order for the back end device to retrieve desired information from database memories. One would be motivated to combine these teachings to efficiently obtain information from multiple, heterogeneous sources on a network.

Regarding claim 25, Hoffner teaches the method of claim 24, wherein the process data memory is in the form of: 
a nonvolatile memory in computer systems; 
a volatile memory in computer systems; 
a computer-system-internal database; 
a computer-system-external database; 
an externally accessible database; or 
any combination thereof (One broker type can be well-suited for feeding messages into a big-data archive, while another broker type can be well-suited to feeding messages to multiple mid-scale databases for access by applications and analytic tools, [0027]).



s 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffner-Ciccarelli in view of Hawkins et al. (US 2010/0241717).

Regarding claim 14, Hoffner-Ciccarelli do not explicitly disclose the method of claim 10, wherein the publication/subscription service is implemented using a data distribution service protocol.  
	Hawkins teaches wherein a publication/subscription service is implemented using a data distribution service protocol (a transport protocol in the form of the wire protocol Real-time publish/subscribe (RTPS) supporting Data Distribution Service (DDS), [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize data distribution service protocol in the system/method of Hoffner-Ciccarelli as suggested by Hawkins to provide a flexible publish subscribe architecture. One would be motivated to combine these teachings because DDS is a scalable, extensible and efficient standard suitable to support interoperability between subscribing and publishing computer systems.

Regarding claim 20, Hoffner-Ciccarelli do not explicitly disclose the method of claim 11, wherein the publication/subscription service is implemented using a data distribution service protocol.  
	Hawkins teaches wherein a publication/subscription service is implemented using a data distribution service protocol (a transport protocol in the form of the wire protocol 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize data distribution service protocol in the system/method of Hoffner-Ciccarelli as suggested by Hawkins to provide a flexible publish subscribe architecture. One would be motivated to combine these teachings because DDS is a scalable, extensible and efficient standard suitable to support interoperability between subscribing and publishing computer systems.

Regarding claim 21, Hoffner-Ciccarelli do not explicitly disclose the method of claim 12, wherein the publication/subscription service is implemented using a data distribution service protocol.  
Hawkins teaches wherein a publication/subscription service is implemented using a data distribution service protocol (a transport protocol in the form of the wire protocol Real-time publish/subscribe (RTPS) supporting Data Distribution Service (DDS), [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize data distribution service protocol in the system/method of Hoffner-Ciccarelli as suggested by Hawkins to provide a flexible publish subscribe architecture. One would be motivated to combine these teachings because DDS is a scalable, extensible and efficient standard suitable to support interoperability between subscribing and publishing computer systems.


6.	Claims 15, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffner-Ciccarelli in view of Oberstein et al. (US 2016/0182667).

Regarding claim 15, Hoffner-Ciccarelli do not explicitly disclose the method of claim 10, wherein the publication/subscription service is implemented using a web application messaging protocol.  
	Oberstein teaches wherein a publication/subscription service is implemented using a web application messaging protocol (the protocol which implements both a Call-and-Register and a Publish-and-Subscribe messaging pattern, and which is used as part of the connection between application components and an application router, is the Web Application Messaging Protocol (WAMP), [0114]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize web application messaging protocol in the system/method of Hoffner-Ciccarelli as suggested by Oberstein to support publish and subscribe messaging patterns. One would be motivated to combine these teachings to implement a language agnostic, open standard protocol for real-time message exchange between separated components that need to communicate about a specified topic. 

Regarding claim 22, Hoffner-Ciccarelli do not explicitly disclose the method of claim 11, wherein the publication/subscription service is implemented using a web application messaging protocol.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize web application messaging protocol in the system/method of Hoffner-Ciccarelli as suggested by Oberstein to support publish and subscribe messaging patterns. One would be motivated to combine these teachings to implement a language agnostic, open standard protocol for real-time message exchange between separated components that need to communicate about a specified topic. 

Regarding claim 23, Hoffner-Ciccarelli do not explicitly disclose the method of claim 12, wherein the publication/subscription service is implemented using a web application messaging protocol.  
Oberstein teaches wherein a publication/subscription service is implemented using a web application messaging protocol (the protocol which implements both a Call-and-Register and a Publish-and-Subscribe messaging pattern, and which is used as part of the connection between application components and an application router, is the Web Application Messaging Protocol (WAMP), [0114]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize web application messaging protocol in . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bhatt et al. 		US 6,405,191 (content based publish-and-subscribe system in a relational database system)

Vetter et al. 		US 9,380,562 (intermediary notification server which filters and forwards notifications to client devices using WAMP)

Navas et al.		US 2005/0228794 (routing a query to relevant data sources and generating a result from reply messages)

Bedi et al.		US 2007/0067389 (managing subscription requests in a publish/subscribe messaging system)



	O’Neill et al.		US 2008/0104258 (a broker receiving communications about topics from multiple service providers and sending data about the topics to a service consumer)

	Cheng et al. 		US 2009/0089262 (a subscription handler for receiving a subscription request and generating a subscription query)

	Ge et al.		US 2016/0205210 (controlling subscription requests in a publish/subscribe engine)

	Sabiwalsky et al.	US 2017/0329945 (a broker publishing SQL-based messages to clients based on topics which they are subscribed to)
	
	Ergun et al.		US 2019/0228095 (query broker returning from a data base system data responsive to execution of a data query).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629.  The examiner can normally be reached on Tuesday, Thursday 9-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451